***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       BELL v. COMMISSIONER OF CORRECTION—DISSENT

   LAVINE, J., dissenting. Despite its thoughtful and well
reasoned analysis, I disagree with the majority’s conclu-
sion that the respondent, the Commissioner of Correc-
tion, failed to prove that the absence of jury instructions
in accordance with State v. Salamon, 287 Conn. 509,
949 A.2d 1092 (2008), was harmless error in the present
case and, therefore, respectfully dissent.
   My conclusion is informed by what I believe to be
the steady transmogrification of the relatively narrow
principles announced in Salamon, into something more
expansive, as exemplified by the present case, Banks
v. Commissioner of Correction, 184 Conn. App. 101,
     A.3d       (2018), which this court also releases
today, and others. Consequently, the seriousness of the
conduct involving the normal incidents of what is typi-
cally thought of as kidnapping, and its devastating
impact on victims, is being minimized because conduct
that merely facilitates another crime—rather than that
which is necessary to its completion—is being viewed
as a continuation of the conduct associated with the
other substantive offense. As will be discussed, I also
believe that an analysis of the nonexhaustive six factors
enunciated in Salamon supports affirmance of the
habeas court’s judgment.
   Salamon provided a necessary corrective to the all
too familiar scenario in which the state overcharged
defendants by appending a kidnapping charge onto an
assault, frequently a sexual assault. As the majority
opinion in Salamon stated: ‘‘Unfortunately [the previ-
ous interpretation of the kidnapping law] has afforded
prosecutors virtually unbridled discretion to charge the
same conduct either as a kidnapping or as an unlawful
restraint despite the significant differences in the penal-
ties that attach to those offenses. Similarly, our prior
construction of the kidnapping statutes has permitted
prosecutors—indeed, it has encouraged them—to
include a kidnapping charge in any case involving a
sexual assault or robbery. In view of the trend favoring
reform of the law of kidnapping that existed at the time
that our statutes were enacted, and in light of the stated
goal of the [Commission to Revise the Criminal Stat-
utes] of creating a modern, informed and enlightened
penal code, it is highly likely that our legislature
intended to embrace . . . reform, thereby reducing the
potential for unfairness that had been created under
this state’s prior kidnapping statutes.’’ State v. Salamon,
supra, 287 Conn. 543–44.
  The change brought about by Salamon was necessary
and appropriate. Permitting kidnapping to be charged
in many of these cases ignored the real core of the
criminal conduct involved—assaultive behavior—and
gave prosecutors a cudgel with which to thrash defen-
dants, who were charged with two serious crimes, when
only one had in essence been committed. This unrea-
sonably lengthened a defendant’s exposure and pro-
vided prosecutors with enormous leverage.
  But like moss climbing up a tree, Salamon’s reach
has crept steadily and now applies to situations beyond
what I believe was originally contemplated by the case.
A quick comparison of Salamon itself, and the instant
case, puts my view into context.1
   In Salamon, the defendant followed the victim up a
flight of stairs. The victim fell and the defendant held
her down by her hair. The defendant punched the victim
in the mouth and attempted to thrust his fingers down
her throat as she was screaming. The victim escaped
and the defendant was arrested. Id., 515.
   In its review of the law of kidnapping in Connecticut,
the court noted that ‘‘[a]mong the evils that both the
common law and later statutory prohibitions against
kidnapping sought to address were the isolation of a
victim from the protections of society and the law and
the special fear and danger inherent in such isolation.’’
Id., 536. Severe sanctions for ‘‘relatively trivial types
of restraint’’; id., 538; were to be avoided, the court
continued. The remedy proposed by the court in Sala-
mon was as follows: ‘‘Our legislature, in replacing a
single, broadly worded kidnapping provision with a gra-
dated scheme that distinguishes kidnappings from
unlawful restraints by the presence of an intent to pre-
vent a victim’s liberation, intended to exclude from the
scope of the more serious crime of kidnapping and its
accompanying severe penalties those confinements or
movements of a victim that are merely incidental to
and necessary for the commission of another crime
against that victim. Stated otherwise, to commit a kid-
napping in conjunction with another crime, a defendant
must intend to prevent the victim’s liberation for a
longer period of time or to a greater degree than that
which is necessary to commit the other crime.’’
(Emphasis added.) Id., 542. It is noteworthy that the
court used the word necessary, meaning required or
essential; it did not refer to conduct which simply facili-
tates or makes easier the commission of the underly-
ing crime.
   Unfortunately, the cases are morphing from the easy
task of concluding that holding down someone by their
hair is incidental to the ongoing assault, to attempting
to determine the defendant’s often opaque and inchoate
intent on the basis of his or her actions. Here, the
conduct at issue involved petrifying innocent victims
by pointing what appeared to be a gun at them, herding
them into a refrigerator, telling them not to leave, clos-
ing them in—thereby isolating them from the outside
world—and preventing them from communicating with
someone to get help. All the while, and for every second,
the victims were undoubtedly terrified and probably
afraid they were about to die. As the law in this area
has developed, subsequent cases have minimized or
overlooked the merely incidental to and necessity
requirements of Salamon and have watered it down to
apply to conduct that is not really merely incidental
to or necessary to commit the underlying crime, but
simply facilitates or makes completion of the underly-
ing crime easier or more convenient. In other words,
the necessity requirement is being eviscerated. This
case provides a good illustration of this morphing.
  It is true that judges and juries are often tasked with
the difficult job of evaluating an actor’s intent, but often,
the intent involved is the intent to do a particular act.
For example, a trier of fact may be asked to determine if
someone intended to inflict ‘‘physical injury’’ or ‘‘serious
physical injury’’ on another person. That, however, is
far different than the amorphous task of determining
how much time a defendant believes is necessary to
commit a crime. Determining how much time is neces-
sary to commit a crime—or what degree of force, coer-
cion, or restraint is needed—in the eyes of an often
violent criminal is an inherently impracticable, some-
times impossible, task. Suppose that the petitioner in
this case, Leon Bell, believed, in good faith, that keeping
someone locked up in a refrigerator is necessary, so
he can escape to a hideout in northern California. Does
this conduct meet the necessity test? Or to posit a closer
case, suppose a defendant believes it is necessary to
confine a victim until he reaches a nearby getaway car,
but not until he gets on the highway 500 yards away?
Can jurors really be expected to evaluate these sorts
of matters in a meaningful, consistent, coherent way?
Once the defendant has finished emptying a safe, or a
victim’s pockets, how can a jury be expected to deter-
mine what is in the defendant’s mind in any rational,
predictable manner as it relates to how much time is
required to complete a crime or escape? The likely
result of this trend is to permit gratuitous harm to be
inflicted on victims of robberies, and encourage a mish-
mash of verdicts with no principled core.
   In summary, I believe the necessary correction
accomplished by Salamon is losing its moorings and
is being extended too far. I believe the necessity require-
ment should be resuscitated and Salamon’s application
should be restricted in some appropriate way only to
cases in which the restraint is truly part and parcel of
the underlying crime.
  Even if my view is rejected, I would still affirm the
judgment of the habeas court in the present case pursu-
ant to the nonexhaustive six factors set out in Salamon.
See, e.g., White v. Commissioner of Correction, 170
Conn. App. 415, 430–39, 154 A.3d 1054 (2017). I agree
with both the majority’s recitation of the facts for each
robbery in the present case and its narration of the law
governing the respondent’s heavy burden in the context
of this collateral proceeding.2 For the reasons that fol-
low, however, I respectfully part ways with the majority
regarding the assessment of the Salamon factors. I
address each robbery in turn.
   In the robbery of the Friendly’s restaurant in Man-
chester, with regard to the first Salamon factor, it was
uncontested at trial that the petitioner ordered an
employee, Cheryl Royer, into the walk-in refrigerator
after she opened the safe. It was also uncontested that
he ordered her to remain there for an indeterminate
period of time. Although the duration of Royer’s con-
finement for, at most, a few minutes was relatively
minor; see, e.g., State v. Hampton, 293 Conn. 435, 463–
64, 988 A.2d 167 (2009) (victim driven around more
than three hours prior to assault and attempted mur-
der); Eric M. v. Commissioner of Correction, 153 Conn.
App. 837, 846, 108 A.3d 1128 (2014) (victim restrained,
gagged, and handcuffed for at least five hours), cert.
denied, 315 Conn. 915, 106 A.3d 308 (2015); State v.
Nelson, 118 Conn. App. 831, 861, 986 A.2d 311 (victim
restrained for several hours and was driven to several
locations after assault), cert. denied, 295 Conn. 911, 989
A.2d 1074 (2010); the nature of her confinement was
qualitatively different when compared with other cases.
The petitioner isolated Royer in an enclosed space that
was shielded from public view, the location of which
was entirely separate from the safe in the manager’s
office. In other words, the situs and isolating nature
of Royer’s confinement is a significant feature of the
Manchester robbery.3
   I acknowledge that, on the one hand, relatively short
durations of restraint over limited distances can make
it difficult to conclude, as a matter of law, that an alleged
kidnapping was not incidental to another crime. See,
e.g., White v. Commissioner of Correction, supra, 170
Conn. App. 432–33. But on the other hand, a kidnapping
conviction does not require any minimum or fixed
period of confinement or degree of movement. See State
v. Salamon, supra, 287 Conn. 546. Confinement for one
minute can be as terrifying as confinement for hours,
depending on the circumstances. The petitioner iso-
lated Royer in a separate space within Friendly’s that
was secreted from public view and where she was cer-
tain not to be seen or found. He ordered her to remain
there for either fifteen minutes or until he came back
to get her. He also left her in the refrigerator after he fled
the restaurant. In effect, Royer’s isolation amounted to
a ‘‘second level of restraint . . . .’’ Nogueira v. Com-
missioner of Correction, 168 Conn. App. 803, 842, 149
A.3d 983 (asportation of victim to window well, ‘‘essen-
tially a deep hole,’’ limited victim’s escape routes), cert.
denied, 323 Conn. 949, 169 A.3d 792 (2016); see also
State v. Salamon, supra, 536 (‘‘[a]mong the evils that
both the common law and later statutory prohibitions
against kidnapping sought to address were the isolation
of a victim from the protections of society and the
law and the special fear and danger inherent in such
isolation’’ [emphasis added]). Such conduct is over-
whelming evidence of the petitioner’s intent to restrain
Royer to a greater degree and for a longer period of
time than was necessary to accomplish the robbery.
See State v. Winot, 294 Conn. 753, 768, 988 A.2d 188
(2010) (intent may be inferred from circumstances and
‘‘[a]n accused’s own words . . . constitute particularly
compelling, direct evidence of his intent’’).
  With regard to the second Salamon factor, the
respondent argues that Royer’s confinement helped to
facilitate the petitioner’s escape and that he already
had completed the robbery before ordering Royer into
the refrigerator. The petitioner argues that the confine-
ment of Royer was part of the ongoing robbery and
therefore was not a separate, distinct act.
   When the circumstances could be viewed as being
part of ‘‘a continuous, uninterrupted course of con-
duct’’; Hinds v. Commissioner of Correction, 321 Conn.
56, 79, 136 A.3d 596 (2016); I recognize that this tends
to weigh in favor of having a jury decide whether the
accused possessed the requisite level of intent to be
found guilty of a kidnapping under Salamon. See, e.g.,
id.; White v. Commissioner of Correction, supra, 170
Conn. App. 433–35. Nevertheless, Salamon makes clear
that ‘‘a defendant may be convicted of both kidnapping
and another substantive crime if, at any time prior to,
during or after the commission of that other crime,
the victim is moved or confined in a way that has inde-
pendent criminal significance, that is, the victim was
restrained to an extent exceeding that which was nec-
essary to accomplish or complete the other crime.’’
(Emphasis added.) State v. Salamon, supra, 287 Conn.
547. ‘‘[T]he guiding principle is whether the [confine-
ment or movement] was so much the part of another
substantive crime that the substantive crime could not
have been committed without such acts . . . .’’
(Emphasis added; internal quotation marks omitted.)
Id., 546.
   Even if the jury, in accordance with Salamon, had
been instructed to consider whether the confinement
of Royer occurred during the commission of the rob-
bery, the verdict would have been the same because
such confinement had independent legal significance.
See, e.g., 51 C.J.S. 319, Kidnapping § 26 (2010) (‘‘in the
case of robbery, where the confinement of a victim is
greater than that which is inherently necessary to rob
them, the confinement while part of the robbery is also a
separate criminal transgression’’). The petitioner could
have taken the money from the safe after Royer opened
it. Instead, he compelled her to enter the refrigerator,
an entirely separate and enclosed space, after she
opened the safe, and left her there when he fled. At
most, her confinement made the robbery easier to com-
mit. See, e.g., State v. Ward, 306 Conn. 718, 739–41, 51
A.3d 970 (2012) (suggesting that confinement or move-
ment not merely incidental when it makes underlying
crime easier to commit). And on appeal, both parties
agree that the petitioner left Royer in the refrigerator
to help him escape. See, e.g., State v. Crenshaw, 313
Conn. 69, 84–85 n.9, 95 A.3d 1113 (2014) (kidnapping
continues until liberty restored). The state even argued
this same theory to the jury.4 Ordering Royer into the
refrigerator and telling her to stay there, therefore, was
neither incidental to nor necessary for the robbery.
   Similarly, with regard to the third Salamon factor,
the petitioner’s restraint of Royer by isolating her in
the refrigerator was not the type of restraint inherent
in the nature of a robbery.5 Some degree or type of
restraint, though technically not an element of a rob-
bery, is almost always necessary to rob someone. See
General Statutes §§ 53a-91 (1) and 53a-133; see also
State v. Fields, 302 Conn. 236, 247–48, 24 A.3d 1243
(2011). But I agree with the habeas court that the peti-
tioner’s confining of Royer in the refrigerator was not
necessary to rob the Friendly’s in Manchester. See, e.g.,
State v. Jordan, 129 Conn. App. 215, 223, 19 A.3d 241
(absence of Salamon instruction was harmless where
defendant ‘‘controlled [the victims’] movement and pre-
vented them from leaving’’ while he was not assaulting
them and, therefore, actions were not merely incidental
to assaults and sexual assault), cert. denied, 302 Conn.
910, 23 A.3d 1248 (2011). Therefore, the specific
restraint at issue here—confining Royer inside the
refrigerator—is compelling evidence that the petitioner
intended to restrain her for a period of time exceeding
that which was necessary to commit the robbery.
   Royer was also the only individual in the restaurant
after closing at 1 a.m. Significantly, Royer’s isolation in
a separate and enclosed refrigerator prevented her from
discerning what was happening, or summoning assis-
tance, and reduced the petitioner’s risk of detection.
See State v. Ward, supra, 306 Conn. 736–38. And
although the petitioner places great emphasis on the
fact that Royer ‘‘[was] not locked in the [refrigerator]
nor unable [to] seek help,’’ this argument is unpersua-
sive with regard to the fourth and fifth Salamon factors.
The petitioner explicitly stated to Royer that he had a
gun and ordered her to remain inside the refrigerator.
No reasonable juror, under those circumstances, could
conclude that such restraint did not prevent Royer from
summoning assistance or did not reduce the petitioner’s
risk of detection. Accordingly, the omitted element
regarding the petitioner’s intent to prevent Royer’s liber-
ation for a longer period of time or to a greater degree
than was necessary to commit the Manchester robbery
‘‘was uncontested and supported by overwhelming evi-
dence, such that the jury verdict would have been the
same absent the error . . . .’’ (Internal quotation marks
omitted.) Hinds v. Commissioner of Correction, supra,
321 Conn. 77–78.6
   The facts and circumstances surrounding the Glas-
tonbury robbery largely mirror those of the Manchester
robbery, with one noteworthy difference. On April 14,
2001, the petitioner ordered Tricia Smith, the only
Friendly’s employee at the Glastonbury location at 6
a.m., to open the restaurant’s safe and to then enter
the walk-in refrigerator for an indefinite period of time.
The undisputed evidence at trial further demonstrated
that the petitioner took the money from the safe and
left Smith inside the refrigerator when he fled. Both
parties agree that this conduct facilitated his escape.
Unlike the Manchester robbery, however, Smith testi-
fied that she heard the petitioner say something that
she could not make out approximately two minutes
after the petitioner ordered her to enter the refrigerator.
The record does not provide any elucidation as to what
the petitioner said, or if it was directed at Smith.
   Notwithstanding this latter distinction, I believe that
the record contains overwhelming and undisputed evi-
dence that the petitioner intended to prevent Smith’s
liberation for a longer period of time or to a greater
degree than was necessary to commit the Glastonbury
robbery. I view this as a somewhat closer call than the
Manchester robbery, but conclude nonetheless that the
failure to provide an incidental restraint instruction in
accordance with Salamon was harmless. See id.
   Much like the Manchester robbery, the nature and
situs of Smith’s confinement is a key feature of the
Glastonbury robbery when assessing the Salamon fac-
tors. With regard to the first and second Salamon fac-
tors, the petitioner’s confinement of Smith essentially
amounted to a ‘‘second level of restraint’’; Nogueira v.
Commissioner of Correction, supra, 168 Conn. App.
842; that restricted her movement to an extent
exceeding that which was necessary to remove the
money from the open safe. See State v. Salamon, supra,
287 Conn. 547. Although it was undisputed at trial that
Smith’s confinement was also for a relatively short
period of time, it had independent legal significance.
The petitioner left Smith inside the refrigerator after
taking the money from the safe, and Smith did not exit
the refrigerator until a few minutes after the petitioner
left the restaurant. See, e.g., State v. Crenshaw, supra,
313 Conn. 84–85 n.9. Again, at most, confining Smith
inside the refrigerator made the robbery easier to com-
mit, but was by no means ‘‘necessary.’’ See, e.g., State
v. Ward, supra, 306 Conn. 739–41.
   With regard to the third Salamon factor, Smith’s con-
finement was not so much a part of the robbery that
the offense could not have been completed without it.
State v. Salamon, supra, 287 Conn. 546. The petitioner
could have taken the money from the safe immediately
after Smith opened it. Instead, he secreted Smith inside
a refrigerator outside of public view and effectively
controlled her movements for an indeterminate period
of time. See, e.g., State v. Jordan, supra, 129 Conn. App.
223. And with regard to the fourth and fifth Salamon
factors, Smith’s isolation prevented her from sum-
moning assistance, reduced the petitioner’s risk of
detection, made it impossible for her to see or be seen
by a third party, and undoubtedly was terrifying to her.7
Regardless of what the petitioner might have said while
Smith was inside the refrigerator, no reasonable juror
could conclude that confining Smith inside the refriger-
ator was merely incidental to and necessary for the
Glastonbury robbery. Simply put, the confinement of
Smith in the refrigerator had independent criminal sig-
nificance. See Nogueira v. Commissioner of Correc-
tion, supra, 168 Conn. App. 843.
  Considering all the facts and circumstances, I con-
clude that no reasonable fact finder, even if properly
instructed in accordance with Salamon, could find that
the restraint of Royer and Smith was merely incidental
to or a necessary part of either robbery. The uncon-
tested and overwhelming evidence before the jury dem-
onstrated that the petitioner intended to prevent the
victims’ liberation for a longer period of time or to
a greater degree than was necessary to commit the
robberies. See Hinds v. Commissioner of Correction,
supra, 321 Conn. 77–78. Accordingly, the habeas court
properly concluded that the absence of a Salamon
instruction was harmless and, therefore, correctly
denied the petitioner’s second petition for a writ of
habeas corpus. I therefore respectfully dissent.
  1
     For a comprehensive review of post-Salamon cases, see Nogueira v.
Commissioner of Correction, 168 Conn. App. 803, 149 A.3d 983, cert. denied,
323 Conn. 949, 169 A.3d 792 (2016).
   2
     The respondent’s burden of proving that the absence of Salamon instruc-
tions, beyond a reasonable doubt, did not contribute to the verdict obtained;
see, e.g., Hinds v. Commissioner of Correction, 321 Conn. 56, 77–78, 136
A.3d 596 (2016) (absence of Salamon instruction is harmless error ‘‘[only]
if a reviewing court concludes beyond a reasonable doubt that the omitted
element was uncontested and supported by overwhelming evidence, such
that the jury verdict would have been the same absent the error’’ [internal
quotation marks omitted]); is akin to the respondent demonstrating entitle-
ment to a directed verdict on the same facts. See, e.g., State v. Fields, 302
Conn. 236, 253 n.17, 24 A.3d 1243 (2011) (properly instructed jury reasonably
could conclude ‘‘that the defendant’s restraint of [the victim] lasted for a
period of time that was longer than necessary for the commission of the
assault, [but] the state has failed to establish that the jury reasonably could
not have reached a contrary conclusion’’ [emphasis in original]); State v.
Flores, 301 Conn. 77, 87, 17 A.3d 1025 (2011) (‘‘the test is whether there is a
reasonable possibility that a properly instructed jury would reach a different
result’’); Nogueira v. Commissioner of Correction, 168 Conn. App. 803, 845,
149 A.3d 983 (‘‘[u]nder the facts and circumstances of this case, we conclude
that a reasonable fact finder, under the proper interpretation of our kidnap-
ping law, could not find that the restraint of the victim was merely incidental
to or an inherent part of the sexual assault crimes’’ [emphasis added]), cert.
denied, 323 Conn. 949, 169 A.3d 792 (2016); see also Bagley v. Adel Wiggins
Group, 327 Conn. 89, 102, 171 A.3d 432 (2017) (‘‘[a] trial court should direct
a verdict only when a jury could not reasonably and legally have reached
any other conclusion’’ [internal quotation marks omitted]).
   3
     The majority highlights the conflicting evidence between Royer’s testi-
mony and the petitioner’s statement to police regarding how long the peti-
tioner instructed Royer to remain inside the refrigerator. See footnote 9 of the
majority opinion. I acknowledge this conflict and agree with the majority’s
reading of this court’s decision in Epps v. Commissioner of Correction, 153
Conn. App. 729, 104 A.3d 760 (2014), appeal dismissed, 327 Conn. 482, 175
A.3d 558 (2018) (certification improvidently granted).
   Under the specific facts of both robberies in the present case, however,
I disagree that any such conflict between the evidence introduced at trial,
along with the limited distance of the movement of either Royer or Tricia
Smith, an employee at the other Friendly’s restaurant in Glastonbury that
was robbed, is dispositive with respect to the respondent’s burden. The very
nature of the confinement—a key consideration under the first Salamon
factor—suffered by both Royer and Smith at the petitioner’s hands is qualita-
tively different than in any Connecticut case that I am aware of, besides
the opinion which this court also releases today. See Banks v. Commissioner
of Correction, supra, 184 Conn. App. 101. How long the petitioner instructed
Royer or Smith to remain inside the respective refrigerators arguably does
bear on his intent to restrain them for a period of time exceeding that which
was necessary to commit the respective robberies. Additionally, the time
that either victim remained inside the refrigerators—i.e., the duration of
their confinement—is also a relevant consideration. And so is the distance
between the refrigerators and the safes. Nonetheless, I believe the very
nature of the confinement in both robberies outweighs such considerations.
In other words, the nature of the confinement is central to this court’s
analysis and is different from any Connecticut appellate case that I am
aware of dealing with the issue presently before this court.
   4
     During closing arguments before the jury, the prosecutor argued that
the petitioner placed Royer in the refrigerator to facilitate his escape. The
prosecutor stated in relevant part: ‘‘Cheryl Royer told you her intent was
not to go back into that restaurant that night. It was certainly not to go into
a walk-in freezer. . . . She was met by someone who threatened her, threat-
ened her with the use of force, ordered her back inside, and then continued
to restrain her by forcing her to go into the refrigerator. And the intent in
doing that, to me, clearly inferred this was to enable him to escape, to
delay her, to keep her in the refrigerator until he could get away from the
restaurant and be less likely to be caught.’’ (Emphasis added.)
   5
     The majority concludes that the third Salamon factor supports the peti-
tioner. See Bell v. Commissioner of Correction, 184 Conn. App. 150, 170,
     A.3d     (2018). I respectfully disagree and believe the majority’s assess-
ment of this factor illustrates how Salamon is slowly breaking free of its
moorings. Salamon instructs that ‘‘[t]he guiding principle is whether the
[confinement or movement] was so much the part of another substantive
crime that the substantive crime could not have been committed without
such acts . . . .’’ (Emphasis added; internal quotation marks omitted.) State
v. Salamon, supra, 287 Conn. 546. Simply put, the question is whether the
confinement or movement was part and parcel of the other substantive
offense. From this vantage point, I do not believe that a reasonable juror
could conclude that the confinement in refrigerators of Royer and Tricia
Smith, an employee at the other Friendly’s restaurant in Glastonbury that
was robbed, was part and parcel of either robbery, such that they could not
have been committed without such confinement.
   6
     Because the undisputed evidence at trial demonstrated that there was
not a risk of the refrigerator door locking behind Royer, the habeas court
concluded that placing Royer in the refrigerator did not create a significant
danger or increase her risk of harm independent of that posed by the robbery.
To the extent that this factor slightly weighs in favor of the petitioner, it is
clearly outweighed by the remaining factors that demonstrate the petitioner’s
intent to prevent Royer’s liberation for a longer period of time or to a greater
degree than was necessary to commit the Manchester robbery. See, e.g.,
White v. Commissioner of Correction, supra, 170 Conn. App. 438.
   7
     Much like the evidence in the Manchester robbery, the evidence at trial
did not demonstrate that Smith’s confinement in the refrigerator created a
significant danger or increased her risk of harm independent of that posed
by the robbery. To the extent that the sixth Salamon factor weighs slightly in
favor of the petitioner, it is clearly outweighed by the other Salamon factors.